DETAILED ACTION
This is the initial Office action based on the application filed on March 20, 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 6, and 16 are objected to because of the following informalities:
Claim 1 recites “the method.” It should read -- the computer-implemented method --.
Claim 4 recites “the first rule.” It should read -- the first rule from the plurality of rules --.
Claims 6 and 16 contain a typographical error: the word “and” should be added before the second “wherein” clause.
Claims 6 and 16 contain a typographical error: “one or actions” should read -- one or more actions --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites the limitation “the positions of at least two GUI elements.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “positions of at least two GUI elements” for the purpose of further examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0133641 (hereinafter “Sinn”).

As per Claim 1, Sinn discloses:
A computer-implemented method for generating a graphical user interface (GUI) for a software application, the method comprising:
performing one or more tracking operations to determine a first plurality of interactions between a first user and a first GUI that is associated with the software application and a first GUI framework (paragraph [0071], “At 520, the application server monitors one or more user actions [performing one or more tracking operations] within the web portal to compile or update a user's virtual profile data. In one embodiment, the monitoring may be performed by the ITS of the application server. One or more user actions may include, but are not limited to, entitlements purchased by a user, engagements associated with entitlements, engagements with various user interface components presented via the web portal, one or more searches performed within the cloud-based application suite, specific tracks (e.g., tutorials or playlists) viewed, shared, liked, or interacted with by the user, frequency of use of one or more applications within the cloud-based application suite, closing of a welcome message presented in the web portal, number of clicks on a quick task, applications downloaded, and the like. The one or more actions may be used to compile or update a user's virtual profile data, which may be used to customize the user's experience with the cloud-based application suite [determine a first plurality of interactions between a first user and a first GUI that is associated with the software application and a first GUI framework]. In one embodiment, the virtual profile data may be generated based solely off a user's interactions with the cloud-based application suite.”);
computing a behavioral simplification for the first GUI based on the first plurality of interactions and the first GUI framework (paragraph [0075], “At 620, the application server retrieves virtual profile data associated with the user. Each user that is authorized to access a web portal associated with the cloud-based application suite may have an associated virtual profile. The virtual profile may contain information about a user's past behaviors when accessing the cloud-based application suite via prior instances of the web portal. For example, if during a previous session, a user downloaded a particular desktop version of an application from the cloud-based application suite, then this action may be logged and indicated in the user's virtual profile data [computing a behavioral simplification for the first GUI based on the first plurality of interactions and the first GUI framework].”); and
modifying the first GUI based on the behavioral simplification to generate a second GUI for the first user that is associated with the software application and the first GUI framework (paragraph [0078], “At 635, the application server modifies the first section of the web portal. The first machine learning model may receive as an input, the user's virtual profile data and output, one or more parts of the first section of the web portal [modifying the first GUI based on the behavioral simplification]. For example, the first section of the web portal may contain a default welcome message. The output of the first machine learning output may be a customized welcome message. The application server may then replace the default welcome message that is part of the retrieved data at 615 with the user-specific customized welcome message output by the first machine learning model [generate a second GUI for the first user that is associated with the software application and the first GUI framework].”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Sinn further discloses:
wherein computing the behavioral simplification comprises:
selecting a first rule from a plurality of rules based on at least one of the first GUI, the first plurality of interactions, or the first user (paragraph [0060], “A machine learning model may comprise a machine learning algorithm along with training data. In one embodiment, the training data may be virtual profile information for one or more or all users of the cloud-based application suite. In one embodiment, the machine learning algorithm may be a supervised learning algorithm or an unsupervised learning algorithm. The machine learning algorithms may be … association rule learning …”); and
applying the first rule to the first GUI to determine the behavioral simplification (paragraph [0060], “A machine learning model may comprise a machine learning algorithm along with training data. In one embodiment, the training data may be virtual profile information for one or more or all users of the cloud-based application suite. In one embodiment, the machine learning algorithm may be a supervised learning algorithm or an unsupervised learning algorithm. The machine learning algorithms may be … association rule learning …”; paragraph [0075], “At 620, the application server retrieves virtual profile data associated with the user. Each user that is authorized to access a web portal associated with the cloud-based application suite may have an associated virtual profile. The virtual profile may contain information about a user's past behaviors when accessing the cloud-based application suite via prior instances of the web portal. For example, if during a previous session, a user downloaded a particular desktop version of an application from the cloud-based application suite, then this action may be logged and indicated in the user's virtual profile data.”).

As per Claim 5, the rejection of Claim 1 is incorporated; and Sinn further discloses:
wherein the first GUI includes a first GUI element that executes a first action when activated, and modifying the first GUI comprises modifying the first GUI element to execute one or more actions resulting from at least a portion of the first plurality of interactions, instead of the first action, when activated (Figure 8; paragraph [0091], “Second section 806 may be a quick start section that includes one or more quick links that may be implemented as engagable widgets. Each widget may link to a different part of the cloud-based application suite such as an application, a tutorial, a playlist, a support document, and the like. As shown in FIG. 8, second section 806 may include quick links to find applications, go to a user's photo album, upload files, find templates, and go to a user's video story. The quick links may be modified based on a user's virtual profile data and a unique machine learning model.”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Sinn further discloses:
wherein modifying the first GUI comprises adding a first GUI element to the first GUI, wherein the first GUI element executes one or actions resulting from at least a portion of the first plurality of interactions when activated (Figure 8; paragraph [0091], “Second section 806 may be a quick start section that includes one or more quick links that may be implemented as engagable widgets. Each widget may link to a different part of the cloud-based application suite such as an application, a tutorial, a playlist, a support document, and the like. As shown in FIG. 8, second section 806 may include quick links to find applications, go to a user's photo album, upload files, find templates, and go to a user's video story. The quick links may be modified based on a user's virtual profile data and a unique machine learning model.”).

As per Claim 9, the rejection of Claim 1 is incorporated; and Sinn further discloses:
wherein the software application comprises a web-based service (paragraph [0088], “… graphical user interface 800 may be a web portal for interacting with one or more aspects of the cloud-based application suite.”).

As per Claim 10, the rejection of Claim 1 is incorporated; and Sinn further discloses:
wherein the first GUI framework describes a plurality of GUI elements that includes at least one of a viewable page, a segment that includes a plurality of viewable pages, a pane, a dropdown list, a text field, or a slider (Figure 8; paragraph [0088], “Graphical user interface 800 may comprise of navigation icons 802, first section 804, second section 806, and third section 808.”).

Claims 11, 14-16, and 19 are one or more non-transitory computer readable media claims corresponding to the computer-implemented method claims hereinabove (Claims 1, 4-6, and 9, respectively). Therefore, Claims 11, 14-16, and 19 are rejected for the same reasons set forth in the rejections of Claims 1, 4-6, and 9, respectively.

Claim 20 is a system claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 1.

Allowable Subject Matter
Claims 2, 3, 7, 8, 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2019/0339820 (hereinafter “Wu”) discloses displaying a subset of menu items based on a prediction of the next user-actions.
US 2020/0184535 (hereinafter “Barkan”) discloses implementing cross-platform interactive GUIs and for implementing multi-vendor competitive analysis.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191